UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1162


GENGER POOLE, as Administrator of the Estate of William Dean Poole,

                    Plaintiff - Appellant,

             v.

W.P. DOWNEY, SGT.,

                    Defendant - Appellee,

             and

GASTON COUNTY; J.E. KNUPP, SGT.; T.R. EARL, Officer; A.O. HOLDER,
Officer,

                    Defendants.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. David C. Keesler, Magistrate Judge. (3:15-cv-00309-DCK)


Submitted: December 27, 2018                                  Decided: January 9, 2019


Before WILKINSON, FLOYD, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Everage, HUNTER EVERAGE, Charlotte, North Carolina, for Appellant.
Martha Raymond Thompson, STOTT, HOLLOWELL, PALMER & WINDHAM, LLP,
Gastonia, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Genger Poole, as administrator of the Estate of William Dean Poole (“the Estate”),

appeals from the magistrate judge’s grant of summary judgment to Sergeant W.P.

Downey on the Estate’s 42 U.S.C. § 1983 (2012) claims. * We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the

magistrate judge. Poole v. Gaston, No. 3:15-cv-00309-DCK (W.D.N.C. Oct. 6, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




      *
        The parties consented to the jurisdiction of a magistrate judge, pursuant to 28
U.S.C. § 636(c) (2012).


                                          3